             Case 2:17-cv-01182-TSZ Document 418 Filed 02/02/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       IRONBURG INVENTIONS LTD.,
 8                           Plaintiff,
                                                        C17-1182 TSZ
 9         v.
                                                        MINUTE ORDER
10     VALVE CORPORATION,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     The deferred portion of defendant’s oral motion, and defendant’s written
14
     motion for judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(a),
     docket no. 412, are DENIED.
15
          (2)    The Clerk is DIRECTED to enter judgment consistent with the verdict
16 rendered by the jury and to send copies of the judgment to all counsel of record.

17          (3)    The Court’s oral direction to counsel to meet and confer and to file a Joint
     Status Report concerning the timing of entering judgment in this matter is VACATED.
18
           (4)    Any motion seeking enhanced damages under 35 U.S.C. § 284 shall be
19 filed within 28 days after the entry of judgment, and noted for the fourth Friday after
   filing.
20
           (5)    Any motion seeking judgment as a matter of law pursuant to Federal Rule
21 of Civil Procedure 50(b) and/or other post-judgment relief shall be filed within 28 days
   after the entry of judgment, and noted for the fourth Friday after filing.
22

23

     MINUTE ORDER - 1
             Case 2:17-cv-01182-TSZ Document 418 Filed 02/02/21 Page 2 of 2




 1         (6)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record and to administratively close this case upon the entry of judgment.
 2
           Dated this 2nd day of February, 2021.
 3

 4                                                  William M. McCool
                                                    Clerk
 5
                                                    s/Gail Glass
 6                                                  Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
